Citation Nr: 1529993	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in original calculated amount of $27,568.30.

(The issue of entitlement to a compensable rating for residuals of a fracture to the skull, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the Committee on Waiver and Compromises located at the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA).  In December 2013, the Board remanded this case for a Board hearing for which he did not attend and canceled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under pertinent VA laws and regulations, any individual who is entitled to compensation or to dependency and indemnity compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period exceeding 60 days for conviction of a felony shall not be paid such compensation or dependency and indemnity compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends, in an amount exceeding: (A) in the case of a veteran with a service-connected disability rated at 20 percent or more, the rate of compensation payable under section 1114(a) of this title; or (B) in the case of a veteran with a service-connected disability not rated at 20 percent or more or in the case of a surviving spouse, parent, or child, one-half of the rate of compensation payable under section 1114(a) of this title.  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(a).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

In this case, the Veteran was in receipt of VA disability compensation benefits with a combined rating of 30 percent.  He was incarcerated for a felony.  He was imprisoned in October 1992 until he was paroled in March 2005.  VA was not notified of the incarceration and retroactively reduced the Veteran's benefits after discovering the Veteran's status; thereby creating the overpayment at issue.  The recoupment of the overpayment was undertaken from the Veteran's payment of severance and VA disability compensation benefits.  The Veteran and his representative were provided an audit of his account.  However, in March 2015, the Veteran's representative indicated that despite the provided financial information, it was unclear what monies were paid to the Veteran from October 23, 1985 to June 27, 1987; the money that had been recouped or withheld by VA to reduce/pay the debt; any payments made directly by the Veteran toward the debt; an accounting of the total amount of the debt owed with payments made on that debt and any amount still remaining.  The representative noted that the Veteran had received severance pay, VA disability compensation pay, and recently, retroactive payments due to favorable Board and AOJ decisions.  

In light of the foregoing, the Board finds that a paid and due audit and account must be performed to resolve the inquiries of the Veteran and his representative, and as specifically requested by the Veteran. 

In addition, the Veteran's representative indicated that the Veteran was improperly not provided a hearing.  It should be clarified if the Veteran desires a hearing and, if so, what type of hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Perform a paid and due audit and accounting of the Veteran's VA benefits.  The audit should specifically set forth the original amount of the debt; the money recouped or withheld by VA to reduce/pay the debt; any payments made directly by the Veteran toward the debt; an accounting of the total amount of the debt owed with payments made on that debt and any amount still remaining.  

2.  Contact the Veteran and determine if he desires a hearing and, if so, whether he wants a hearing before a Decision Review Officer or the Board.  If he desires a hearing, he should be so scheduled.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

